Title: To John Adams from Benjamin Guild, 3 December 1782
From: Guild, Benjamin
To: Adams, John


Boston Dec. 3. 1782.

I had the honor of writing your Excellency a few days past, via France. Nothing important has taken place since. The French troops are embarking on board the fleet in this port, but I apprehend they will not sail before next month. It is said Genl Rochambeau is gone to Philadelphia to embark from thence for Europe: and that the fleet now here consisting of 12 ships of the line & 3 frigates will proceed direct to the West-Indies.

Our American affairs, as I hinted in my last, wear a favorable aspect. The army is respectable, and gives great satisfaction to its commander; goverment is regular, and as far as I have been able to observe, is as nervous as ever. Many parts of the country are encreasing in population, and wealth. It is true that many places in this neighborhood bear the marks of war and devastation. In Charlestown we see many remaining footsteps of British cruelty; but at the same time we see agreeable evidences of American activity & exertion. A number of elegant buildings are already erected, and many more intended. The present place of worship was a British Blockhouse, but a convenient edifice is soon to be built.
In Cambridge many fields & groves have been laid waste. The University is stripped of many surrounding ornaments. But the sciences I am told, are as closely and as advantageously pursued as ever. The publick commencement this year gave great satisfaction.— The French language is taught— Dr Warren has been lately chosen professor of physic: and I am persuaded that in process of time that University will assume more than its ancient lustre.—
I was so particular in my last as to supercede the necessaty of enlarging upon several subjects.— Our frontiers have been molested in some instances by the enemy which has occasined some complaints from Genl Washington to Sr Guy Carlton; this it seems has produced an answer declaring the pacific disposition of himself & his master the King, and in such strong terms as to appear a little extraordinary. He expresses his disapprobation of all encroachments & his expectations of peace.—
We are waiting in this part of the world to know the issue of the present campaign and of political movements in Europe.—
The people however appear to be less anxious than I have ever yet known them: and their ability as well as determination to carry on the war, should necessaty require it, is an agreeable reflection.—
I am your Excellency’s most / obliged and most humble / Servant.
Benj. Guild

Compliments to Mess’rs Thaxter & Storer—to Mr Dumas & family—
I wrote Mr Thaxter per last opportunity.
B G.

